Citation Nr: 0909413	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
hepatitis C. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran alleges that he contracted hepatitis C from 
inoculation in service with unsanitized air guns or in the 
alternative, via blood through cuts and scrapes when he 
assisted in air evacuating wounded and deceased soldiers into 
helicopters. Because the medical evidence is insufficiently 
developed for appellate review, the claim will be remanded. 

The Veteran has submitted various articles, quoting competent 
medical professionals, regarding the connection between in-
service airgun inoculations and the development of hepatitis 
C. It has been held that in some circumstances, the 
submission of medical evidence reflecting that the presence 
of certain symptoms, and medical treatise evidence that 
indicated that the presence of these symptoms would indicate 
that the claimed service-connected disorder was present, may 
require VA to investigate the possible connection stated in 
the article. In such a circumstance, the Court pointed out 
that it  was necessary for VA to approach this scenario on  a 
case-by-case basis;  where the facts as ascertainable by a 
medically untrained individual could be reported, and where 
the proffered medical text or treatise could support the 
proponent's theory that those facts indicated the presence of 
a disorder, a claim should be developed.  Wallin v. West, 11 
Vet. App. 509, 512-513 (1998).

Further, as to the Veteran's contentions regarding claimed 
exposure to blood agents during his military duties, the 
Board notes that the RO previously found the Veteran to have 
served in combat. See rating decision, dated March 2005. 
Therefore, his account of having been exposed to blood agents 
during active combat service is to be presumed credible, if 
the RO/AMC finds that it is "consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service." 
38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran underwent a VA examination in February 2005. 
During the examination, the Veteran indicated that he 
assisted in air evacuation of wounded personnel and that is 
how he came in contact with blood. He did give a history of 
multiple sexual partners in the past. The examiner gave an 
opinion that it was likely that the Veteran acquired 
hepatitis C from being exposed to multiple sexual partners. 

The examiner did not address the Veteran's contention of 
contracting hepatitis C through contact when air evacuating 
wounded and deceased soldiers. Moreover, the examiner did not 
give a rationale for connecting multiple sex partners as the 
cause for the Veteran's hepatitis C. If the findings on an 
examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.38 C.F.R. § 4.2  

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for hepatitis C 
that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive medical examination, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether hepatitis C 
was caused or aggravated by any 
incident (to include air gun 
inoculations, multiple sex partners, 
or contracting blood through wounded 
or deceased soldiers) of active 
military service. 

In stating his or her opinion, 
the examiner must state the 
medical basis for any opinion 
expressed, including but not 
limited to the Veteran's 
contentions regarding airgun 
inoculation and blood agent 
exposure during active service, 
based upon any current medical 
research. If the examiner is 
unable to state an opinion 
without a resort to 
speculation, he or she should 
so state. 

c. Any other necessary examinations 
must be conducted, if deemed 
necessary by the examiner or by the 
RO/AMC.

3. Thereafter, the RO/AMC will 
readjudicate the issue of service 
connection for hepatitis C. The RO/AMC 
must ensure that all directed factual and 
medical development as noted above is 
completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative, if there is one, 
should be provided with an appropriate 
Supplemental Statement of the Case, and 
should be given an opportunity to 
respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





